Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 1 of 12 Page ID #:114



  1 Mathew K. Higbee, Esq., SBN 241380
    Ryan E. Carreon, Esq., SBN 311668
  2 HIGBEE & ASSOCIATES
    1504 Brookhollow Dr., Suite 112
  3 Santa Ana, CA 92705
    (714) 617-8336
  4 (714) 597-6729 facsimile
    mhigbee@higbeeassociates.com
  5 rcarreon@higbeeassociates.com
  6 Attorney for DENNIS FUGNETTI
  7                        UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  8
  9 DENNIS FUGNETTI,                             Case No.: 8:19-cv-00199-AG-JDE
 10                          Plaintiff,          OPPOSITION TO DEFENDANT’S
                                                 MOTION TO DISMISS
 11    v.
 12
      BIRD B GONE, INC.; and DOES 1-10, Concurrently Filed:
 13   inclusive,
                                        1. Declaration of Ryan E. Carreon
 14                       Defendant.
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28
                               OPPOSITION TO MOTION TO DISMISS
                                             i
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 2 of 12 Page ID #:115



  1 I.      INTRODUCTION
  2         Plaintiff Dennis Fugnetti is a professional photographer who created an
  3   original photograph of a pigeon landing with its wings expanded (“Flying Pigeon
  4   Image”). Complaint ¶¶8-9. Defendant Bird B Gone Inc. (“Defendant”)
  5   manufactures and sells various bird and pest deterrent products including a set of
  6   stainless steel bird spikes which can be placed on roofs, signage, and other surfaces
  7   as a deterrent to prevent birds from landing. Complaint ¶¶11-13.
  8         In the mid 90s Defendant engaged Fugnetti to perform graphic design work
  9   on a project-by-project basis as an independent contractor. Complaint ¶¶14-15. As
 10   part of his work for Defendant, Fugnetti incorporated his Flying Pigeon Image into
 11   a series of sales and educational materials explaining Defendant’s products that
 12   Defendant typically distributed at tradeshows and seminars. Complaint ¶16.
 13         In 2002 or 2003, Defendant ended its relationship with Fugnetti and took its
 14   graphic design work in house. Complaint ¶17. In May of 2017, Fugnetti received a
 15   series of email from Defendant stating that Defendant had continued to use the
 16   Flying Pigeon Image and stating that Defendant was seeking information so that it
 17   could apply for a copyright registration. Complaint ¶¶20-26. Fugnetti subsequently
 18   discovered that his Flying Pigeon Image had been used on numerous of Defendant’s
 19   products. Complaint ¶¶37-38.
 20         Unbeknownst to Fugnetti, on December 3, 2003, Defendant applied for a
 21   trademark for the Flying Pigeon Image and began incorporating the Flying Pigeon
 22   Image into a wide variety of product packages and labels. Complaint ¶¶48-50. Not
 23   only was this subsequent use of the Flying Pigeon Image done without Fugnetti’s
 24   knowledge or permission, but the subsequent unauthorized use was also outside the
 25   scope of the materials created by Fugnetti during his engagement with Defendant.
 26   Complaint ¶¶56-58.
 27         On October 23, 2018, Fugnetti submitted a copyright application and deposit
 28   materials for the Flying Pigeon Image to the United States Copyright Office.
                                OPPOSITION TO MOTION TO DISMISS
                                                1
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 3 of 12 Page ID #:116



  1   Declaration of Ryan E. Carreon (“Carreon Decl.”) ¶3. On January 31, 2019,
  2   Fugnetti initiated this lawsuit against Defendant. Carreon Decl. ¶4.
  3          On March 4, 2019, a law clerk at Defendant’s counsel’s office email
  4   Plaintiff’s counsel to request that Fugnetti voluntarily dismiss his Complaint1 due to
  5   the recent Supreme Court decision Fourth Estate Pub. Ben. Corp. v. Wall-
  6   Street.com, LLC, 139 S. Ct. 881 (2019). Carreon Decl. ¶7. Fourth Estate held that a
  7   prospective plaintiff in a copyright infringement action needed to obtain a decision
  8   from the Copyright Office either accepting or rejecting the application before
  9   commencing suit, and subsequently overruled existing Ninth Circuit precedent
 10   holding that a submitted application was sufficient.
 11          On March 28, 2019, counsel for the parties met and conferred by telephone.
 12   Plaintiff’s counsel explained that Fugnetti had applied for an expedited examination
 13   for his pending application and that the registration would be processed and a
 14   certificate issued imminently. Carreon Decl. ¶9. Plaintiff’s counsel also stated that
 15   even if the application were rejected, the Copyright Act allowed Fugnetti to proceed
 16   with the lawsuit once a decision on the application had been made. Carreon Decl.
 17   ¶10.
 18          In a subsequent email exchange, Defendant’s counsel stated that even if a
 19   certificate were to be issued imminently, Defendant would still be filing its Motion
 20   to Dismiss. Carreon Decl. ¶11.
 21          On April 5, 2019, Defendant filed the instant Motion. On April 9, 2019,
 22   Fugnetti received correspondence from the Copyright Office stating that the Flying
 23   Pigeon Image registration had been accepted under certificate Vau001349636 and
 24   that he would be receiving a physical registration certificate in the mail shortly.
 25
      1
 26     In its Motion and the attached Declaration of Robert D. Fish, Defendant characterizes
      Fugnetti’s decision not to dismiss his Complaint in light of Fourth Estate as
 27   “unreasonable.” Curiously, Defendant’s Motion selectively omits relevant portions of the
      correspondence between counsel, including Plaintiff’s counsel’s explanation as to why
 28   dismissal would be moot. The full correspondence is attached as Exhibit B to the
      Declaration of Ryan E. Carreon.
                                 OPPOSITION TO MOTION TO DISMISS
                                                 2
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 4 of 12 Page ID #:117



  1   Carreon Decl. ¶13. Thereafter, the digital records available on the Copyright Office
  2   website were updated to reflect Fugnetti’s perfected copyright registration showing
  3   an effective registration date of October 23, 2018 for the Flying Pigeon Image.
  4   Carreon Decl. ¶14, Exhibit A.
  5         That same day, Plaintiff’s counsel informed Defendant’s counsel of the
  6   issuance of a perfected copyright registration and requested that Defendant
  7   withdraw its Motion to Dismiss. Carreon Decl. ¶16. Defendant’s counsel stated
  8   that Defendant would not be withdrawing its Motion. Carreon Decl. ¶17.
  9         As stated more fully below, Defendant’s Motion to Dismiss is moot now that
 10   Fugnetti has received a perfected certificate of registration. The registration
 11   requirement is not jurisdictional in nature and therefore this Court did not and does
 12   not lack subject matter jurisdiction over Fugnetti’s Complaint. Finally, Fugnetti’s
 13   Complaint plausibly alleges a claim for copyright infringement. Therefore,
 14   Defendant’s Motion to Dismiss must be denied.
 15   II.   DEFENDANT’S MOTION IS MOOT BECAUSE FUGNETTI HAS
            RECEIVED A PERFECTED CERTIFICATE OF REGISTRATION
 16
            Defendant’s argument that Fugnetti has not complied with the registration
 17
      requirement of 17 U.S.C. §411(a) is moot because Fugnetti has obtained a perfected
 18
      copyright certificate with an effective date of October 23, 2019. Furthermore, as
 19
      registration is neither a prerequisite to copyright protection or a requirement for
 20
      subject matter jurisdiction, the Copyright Office’s delay in issuing the certificate
 21
      does not preclude this matter from going foreward.
 22
            a. Prior to Fourth Estate, The Ninth Circuit embraced the “application”
 23            approach to copyright infringement suits.
 24         Under the Copyright Act of 1976 (“Copyright Act”) copyright protection
 25   attaches to “original works of authorship” as soon as they are “fixed in any tangible
 26   medium of expression.” 17 U.S.C. §102(a). An author gains “exclusive rights” in
 27   her work immediately upon the work’s creation, including rights of reproduction,
 28   distribution, and display. See §106; Eldred v. Ashcroft, 537 U. S. 186, 195 (2003)
                                OPPOSITION TO MOTION TO DISMISS
                                                3
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 5 of 12 Page ID #:118



  1   (“[F]ederal copyright protection . . . run[s] from the work’s creation.”). Before
  2   pursuing an infringement claim in court, a copyright claimant generally must
  3   comply with 17 U.S.C. §411(a)’s requirement that “registration of the copyright
  4   claim has been made.” 17 U.S.C. §411(a).
  5         As Defendant correctly points out, Fugnetti alleges in his Complaint that the
  6   Flying Bird Image is “registered” in accordance with the statutory prerequisite to
  7   filing an infringement suit. Complaint ¶10. Prior to filing the Complaint, on
  8   October 23, 2018, Fugnetti properly submitted the registration application, deposit
  9   copy, and required fee to the United States Copyright Office. At the time Fugnetti
 10   filed his Complaint on January 31, 2019, the Ninth Circuit had expressly adopted
 11   the “application” approach holding that a copyrighted work was “registered” under
 12   §411(a) upon the Copyright Office’s receipt of a submitted application. See
 13   Cosmetic Ideas, Inc. v. IAC/InteractiveCorp, 606 F.3d 612, 621 (9th Cir.
 14   2010)(“We therefore hold that receipt by the Copyright Office of a complete
 15   application satisfies the registration requirement of § 411(a).”) Therefore, at the
 16   time the Complaint was filed, Fugnetti had “registered” the Flying Pigeon Image, as
 17   the term had been interpreted by binding Ninth Circuit law.
 18         On March 4, 2019, the Supreme Court rejected the “application” approach
 19   holding that § 411(a) focused “not on the claimant’s act of applying for registration,
 20   but on action by the Copyright Office—namely, its registration or refusal to register
 21   a copyright claim." Fourth Estate Pub. Ben. Corp. v. Wall-Street.com, LLC, 139 S.
 22   Ct. 881 (2019).
 23         Subsequently, on April 9, 2019, the Copyright Office informed Fugnetti that
 24   the Flying Pigeon Image registration had been accepted under certificate
 25   Vau001349636 with an effective registration date of October 23, 2018. Carreon
 26   Decl. ¶14, Exhibit A.
 27   ///
 28   ///
                                 OPPOSITION TO MOTION TO DISMISS
                                                4
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 6 of 12 Page ID #:119



  1         b. The Copyright Act’s registration requirement is not jurisdictional in
               nature, and Fugnetti may properly proceed having received a
  2            perfected registration certificate.
  3         Contrary to Defendant’s assertion, the registration requirement is not
  4   jurisdictional in nature, and therefore the Copyright Office’s delay in issuing a
  5   perfected registration certificate does not deprive this Court of subject matter
  6   jurisdiction over Fugnetti’s claim. See Reed Elsevier, Inc. v. Muchnick, 559 U.S.
  7   154, 160-61 (2010) (holding that a copyright holder's failure to comply with §
  8   411(a)’s registration requirement does not restrict a federal court's subject-matter
  9   jurisdiction over infringement claims involving unregistered works.). In Reed
 10   Elsevier, the Supreme Court held that the Copyright Act's requirement that rights
 11   holders register their works before suing for copyright infringement was not a
 12   jurisdictional limitation, in part because the registration requirement does not
 13   "clearly state[]" that it is jurisdictional and therefore should not be treated as such.
 14   Id. 163-66; see also 17 U.S.C. § 411(a).
 15         Although section 411(a) of the Copyright Act provides that registration is
 16   necessary before an infringement action may be instituted, the Ninth Circuit and its
 17   district courts, have held that revised copyright applications relate back, curing any
 18   jurisdictional obstacles caused by deficient registration. Roth Greeting Cards v.
 19   United Card Co., 429 F.2d 1106, 1109 (9th Cir. 1970) (copyright application relates
 20   back to date of filing of original application); Co–Opportunities, Inc. v. National
 21   Broadcasting Co., 510 F.Supp. 43, 49 (N.D. Cal. 1981) (application relates back to
 22   date of filing complaint); Meta–Film Assoc., Inc. v. MCA, Inc., 586 F.Supp. 1346,
 23   1351–52 (C.D. Cal. 1984) (follows Co–Opportunities). Indeed, “[w]here plaintiff
 24   has obtained a certificate of registration after the complaint was filed but before a
 25   hearing on a motion to dismiss or for a preliminary injunction, most courts permit
 26   the suit to continue.” 5 Patry on Copyright § 17:84 (collecting cases); see also RDF
 27   Media Ltd. v. Fox Broadcasting Co., 372 F. Supp. 2d 556, 562 (C.D. Cal. 2005)
 28   (motion to dismiss denied as moot where delayed copyright application
                                 OPPOSITION TO MOTION TO DISMISS
                                                 5
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 7 of 12 Page ID #:120



  1   subsequently granted); Positive Black Talk Inc. v. Cash Money Records, Inc., 394
  2   F.3d 357, 365–367 (5th Cir. 2004) (“we find that the jurisdictional defect was cured
  3   when the Copyright Office received PBT's application, deposit, and fee … after
  4   PBT filed suit”); Walton v. U.S., 80 Fed. Cl. 251 (2008).
  5          The Copyright Office recently issued a perfected registration certificate to
  6   Fugnetti with an effective registration date of October 23, 2018. Carreon Decl. ¶14,
  7   Exhibit A. Because copyright registration is not a jurisdictional issue, this Court
  8   was not deprived of subject matter jurisdiction when Fugnetti filed his Complaint
  9   despite the Copyright Office’s delay in issuing the perfected registration certificate.
 10   Rather, now that the Copyright Office has issued a perfected registration certificate,
 11   Fugnetti is in full compliance with § 411(a) and the recent Fourth Estate opinion.
 12   Defendant’s Motion is therefore moot and should be denied.
 13   III.   FUGNETTI HAS SUFFICIENTLY                     STATED       A   CLAIM       FOR
             COPYRIGHT INFIRNGMENT
 14
             Defendant contends that Fugnetti lack standing and has failed to properly
 15
      state a claim for copyright infringement. However, not only does Fugnetti have
 16
      standing to assert his claim as the owner of the Flying Pigeon Image, he has also
 17
      plausibly alleged that Defendant has committed copyright infringement.
 18
             a. Fugnetti has standing to assert his copyright infringement claim.
 19
             It is well settled that unless a plaintiff has standing, a federal district court
 20
      lacks subject matter jurisdiction to address the merits of the case. The key question
 21
      is whether the plaintiff has "alleged such a personal stake in the outcome of the
 22
      controversy" as to warrant federal court jurisdiction. Baker v. Carr, 369 U.S. 186,
 23
      204 (1962).
 24
             The "irreducible constitutional minimum of standing contains three
 25
      elements": "[T]he plaintiff must have suffered an injury in fact," "there must be a
 26
      causal connection between the injury and the conduct complained of," and "it must
 27
      be likely … that the injury will be redressed by a favorable decision." Lujan v. Defs.
 28
                                  OPPOSITION TO MOTION TO DISMISS
                                                 6
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 8 of 12 Page ID #:121



  1   of Wildlife, 504 U.S. 555, 560-61 (1992). The plaintiff, as the parties invoking
  2   federal jurisdiction, bear the burden of establishing these elements. Steel Co. v.
  3   Citizens for a Better Env't, 523 U.S. 83, 103 (1998).
  4         Defendant contends that Fugnetti lacks standing because he “does not own”
  5   the copyright to the Flying Pigeon Image and has not properly registered § 411(a)
  6   and the recent Fourth Estate opinion. In this case however, the allegations in the
  7   Complaint clearly establish that Fugnetti has standing to maintain his claim for
  8   copyright infringement. Section 501(b) of the Copyright Act establishes who may
  9   sue for infringement of a copyright, authorizing:
 10         The legal or beneficial owner of an exclusive right under a copyright ... to
            institute an action for any infringement of that particular right committed
 11         while he or she is the owner of it.
 12   17 U.S.C. § 501(b) (emphasis added); see also Russian Entm't Wholesale, Inc. v.
 13   Close-Up Intern., Inc., 482 F. App'x 602, 604 (2d Cir. 2012)("[T]he legal or
 14   beneficial owner of an exclusive right under a copyright is entitled ... to institute an
 15   action for any infringement of that particular right committed while he or she is the
 16   owner of it." (emphasis in original)). It is black letter law that copyright protection
 17   subsists from the moment the work is "fixed in any tangible medium of
 18   expression." 17 U.S.C. §102(a). Registration is not a prerequisite to ownership of a
 19   valid copyright. S.O.S., Inc. v. Payday, Inc., 886 F.2d 1081, 1085 (9th Cir. 1989).
 20         In the Complaint, Fugnetti specifically alleges that he is “the owner and sole
 21   rights holder to the Flying Pigeon Image.” Complaint ¶9. Fugnetti’s ownership of
 22   the Flying Pigeon Image exists independently of whether Fugnetti has registered
 23   the Flying Pigeon Image with the Copyright Office. Taking the factual allegations
 24   in the Complaint to be true as the Court must, Thompson v. Davis, 295 F.3d 890,
 25   895 (9th Cir. 2002), Fugnetti has sufficiently alleged that he is the legal owner of
 26   the Flying Pigeon Image sufficient to have standing under § 501(b).
 27         As to Defendant’s “registration” argument, as explained in section II.b,
 28   supra, Fugnetti has complied with the requirements of § 411(a) and Fourth Estate.
                                 OPPOSITION TO MOTION TO DISMISS
                                                 7
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 9 of 12 Page ID #:122



  1   In any event, ownership in a copyright vests immediately upon creation and exists
  2   independently of the work’s registration status. As such, whether Fugnetti complied
  3   with the registration requirement goes to the issue of whether Fugnetti satisfied the
  4   statutory prerequisites for initiating a copyright infringement lawsuit not to the issue
  5   of whether Fugnetti has standing to bring the infringement suit in the first place.
  6         Furthermore, Fugnetti has properly alleged that he has suffered an injury, that
  7   there is a causal connection between the injury and conduct alleged and that the
  8   injury will be redressed by a favorable decision. In the Complaint, Fugnetti alleges
  9   that he has suffered injury because he is the sole copyright holder to the Flying
 10   Pigeon Image, which has been registered as a trademark and incorporated into
 11   numerous of Defendant’s commercially sold products without his consent.
 12   Complaint ¶¶9, 37-38, 48-50, 57-58. Fugnetti also alleges a causal connection
 13   between his injury and the conduct complained of because Fugnetti did not
 14   authorized Defendant to register the Flying Pigeon Image as a trademark or to
 15   incorporate the Flying Pigeon Image into Defendant’s commercial products.
 16   Complaint ¶¶56-58. Finally, Fugnetti has alleged that injury can be redressed
 17   through an award of damages, disgorgement of profits, and entry of an injunction.
 18   Complaint ¶¶62-64.
 19         Therefore, Fugnetti has standing to assert his claim for copyright
 20   infringement.
 21         b. Fugnetti has properly alleged the elements of copyright infringement
               in his Complaint.
 22
            To state a claim for copyright infringement, Fugnetti must plausibly allege
 23
      two things: (1) that he owns a valid copyright in his photograph, and (2) that
 24
      Defendant copied protected aspects of the photo's expression. Rentmeester v. Nike,
 25
      Inc., 883 F.3d 1111, 1116-17 (9th Cir. 2018); see also Feist Publications, Inc. v.
 26
      Rural Telephone Service Co., 499 U.S. 340, 361 (1991).
 27
            In this case, Fugnetti has clearly stated a claim for copyright infringement. As
 28
                                 OPPOSITION TO MOTION TO DISMISS
                                                 8
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 10 of 12 Page ID #:123



   1   to the first element, Fugnetti has plausibly alleged that he is the sole rights holder to
   2   the Flying Pigeon Image. Complaint ¶9. Further bolstering the plausibility of this
   3   claim, Fugnetti attached correspondence from Defendant admitting that Fugnetti
   4   took the Flying Pigeon Image and attempting to obtain the rights to the Flying
   5   Pigeon Image from him. See Complaint ¶¶20-26; Exhibits C-D, F.
   6         As to the second element, Fugnetti has plausibly alleged that Defendant
   7   incorporated the Flying Pigeon Image into a number of commercial products
   8   without authorization, and that Defendant obtained a registered trademark over the
   9   Flying Pigeon Image. See Complaint ¶¶36-38, 47-58; Exhibits G, J-K.
  10         Oddly, Defendant argues that Fugnetti fails to provide sufficient notice of his
  11   claim because he has not alleged that the infringement was “willful.” However, as
  12   infringement is a strict liability offense, Fugnetti need not allege Defendant’s intent
  13   to infringe the copyright in order to properly plead a claim for copyright
  14   infringement. UMG Recordings, Inc. v. Disco Azteca Distributors, Inc., 446 F.
  15   Supp. 2d 1164, 1172 (E.D. Cal. 2006); see also Educational Testing Service v.
  16   Simon, 95 F.Supp.2d 1081, 1087 (C.D.Cal.1999) (copyright infringement “is a strict
  17   liability tort”). Furthermore, a finding of “willfulness” is only relevant to the issue
  18   of statutory damages. 17 U.S.C. § 504(C)(2)(“In a case where the copyright owner
  19   sustains the burden of proving, and the court finds, that infringement was
  20   committed willfully, the court in its discretion may increase the award of statutory
  21   damages to a sum of not more than $150,000.”
  22         As Fugnetti has plausibly stated a claim for copyright infringement
  23   Defendant’s Motion must be dismissed.
  24   IV.   IN THE ALTERNATIVE, FUGNETTI REQUESTS LEAVE TO
             REFILE HIS COMPLAINT
  25
             If the Court is inclined to grant Defendant’s Motion, Fugnetti would request
  26
       leave to refile his Complaint now that a perfected registration has been obtained.
  27
       ///
  28
                                   OPPOSITION TO MOTION TO DISMISS
                                                   9
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 11 of 12 Page ID #:124



   1   V.    CONCLUSION
   2         Plaintiff Dennis Fugnetti respectfully requests that the Court deny Defendant
   3   Bird B Gone Inc.’s Motion to Dismiss or, in the alternative, grant Fugnetti leave to
   4   refile his Complaint.
   5
       Dated: April 15, 2019                         Respectfully submitted,
   6
                                                     /s/ Ryan E. Carreon
   7                                                 Ryan E. Carreon, Esq.
                                                     Cal. Bar No. 311668
   8                                                 HIGBEE & ASSOCIATES
                                                     1504 Brookhollow Dr., Ste 112
   9                                                 Santa Ana, CA 92705-5418
                                                     (714) 617-8336
  10                                                 (714) 597-6559 facsimile
                                                     Counsel for Plaintiff
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                 OPPOSITION TO MOTION TO DISMISS
                                                10
Case 8:19-cv-00199-AG-JDE Document 16 Filed 04/15/19 Page 12 of 12 Page ID #:125



   1                                   PROOF OF SERVICE
   2   I, the undersigned, say:
   3
   4         I am a citizen of the United States and I am a member of the Bar of this Court. I
   5   am over the age of 18 and not a party to the within action My business address is 1504
   6   Brookhollow Dr., Ste 112, Santa Ana, California, 92705.
   7
       On April 15, 2019, I caused to be served the foregoing documents:
   8
   9   OPPOSITION TO MOTION TO DISMISS; DECLARATION OF RYAN E.
       CARREON
  10
  11         I hereby certify that I electronically filed the foregoing with the Clerk of the
  12   Court for the United States District Court, Eastern District of California using the
  13   CM/ECF system which will send notice of such filing to the following registered
  14   CM/ECF users:
  15
  16   Robert D. Fish

  17   rfish@fishiplaw.com

  18
             I certify under penalty of perjury under the laws of the United States that the
  19
       foregoing is true and correct. Executed on April 15, 2019, at Santa Ana, California.
  20
  21                                                   /s/ Ryan E. Carreon
                                                       Ryan E. Carreon, Esq.
  22                                                   Counsel for Plaintiff
  23
  24
  25
  26
  27
  28
                                  OPPOSITION TO MOTION TO DISMISS
                                                  11
